NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
RAYMOND E. MABUS, SECRETARY OF THE NAVY,
Appellcmt, ~
V.
ENVIRONMENTAL SAFETY CONSULTANTS, INC.,
Appellee. -
2012-1175 _
Appeal from the Armed Services B0ard of C0ntract
Appea1s in no. 51722, Administrative Judge Monroe E.
Freeman, Jr.
' ON MOTION
ORDER
The appellee moves for a 120-day extension of time
and for leave to substitute Francis O. Kadiri as principal
counse1.
Upon consideration thereof,
IT ls OR:oERED THAT:
The motions are granted Francis O. Kadiri should
promptly file an entry of appearance

NAvY v. ENv1RoNMENTAL sA_FETY 2
FOR THE COUR'r
APR 25 mm /swan H0rba1y
Date J an Horba1y
Clerk
cc: Peter C. NWogu
David F. D’Alessandris, Esq.
Francis O. Kadiri, Esq. »
Fll£D
321 u.s.cuun1 o:=APPeALsF0a
THE FEDEF’;!3.L CiBCUiT
APR 25 ZU12
JANHORBALY
CLEBK